402 F.2d 989
RUSCON CONSTRUCTION CORPORATION, Appellant,v.ACROW CAROLINA, INC., Appellee.
No. 12373.
United States Court of Appeals Fourth Circuit.
Argued Oct. 31, 1968.Decided Nov. 4, 1968.

T. E. Pedersen, Charleston, S.C., for appellant.
J. Carlton Fleming, Charlotte, N.C.  (Fleming, Robinson & Bradshaw, Charlotte, N.C., on brief), for appellee.
Before SOBELOFF, BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
The issues which arose in this case between a general contractor and his subcontractor are chiefly factual.  There was conflict in the evidence which the District Judge resolved in a manner substantially supported in the record.  We cannot say that his findings are clearly erroneous, and we find no error in the interpretation of the contract between the parties or other error of law.


2
Affirmed.